Name: Commission Regulation (EEC) No 3454/84 of 5 December 1984 amending for the eighth time Regulation (EEC) No 3035/79 laying down conditions for the entry of flue-cured Virginia type, light air-cured Burley type (including Burley hybrids), light air-cured Maryland type and fire-cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 8 . 12. 84 Official Journal of the European Communities No I 319/5 COMMISSION REGULATION (EEC) No 3454/84 of 5 December 1984 amending for the eighth time Regulation (EEC) No 3035/79 laying down conditions for the entry of flue-cured Virginia type, light air-cured Burley type (including Burley hybrids), light air-cured Maryland type and fire-cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 2055/84 (2), and in particular Articles 3 and 4 thereof, Whereas it is appropriate to extend from 31 December 1984 "to 31 December 1985 the validity of the provi ­ sions laid down for tobacco originating in countries or territories which benefit from the generalized system of preferences ; Whereas it is therefore necessary to make appropriate amendments to Regulation (EEC) No 3035/79 (J), as last amended by Regulation (EEC) No 3390/83 (4) ; Article 1 In Article 8 (2) of Regulation (EEC) No 3035/79, '31 December 1984' is hereby replaced by '31 December 1985'. Article 2 This Regulation shall enter into force on 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 December 1984. For the Commission Karl-Heinz NARJES Member of the Commission [') OJ No L 14, 21 . 1 . 1969, p. 1 . [2) OJ No L 191 , 19 . 7. 1984, p. 1 . [3) OJ No L 341 , 31 . 12. 1979, p. 26 . Ol No L 336, 1 . 12. 1983, p. 54 .